Citation Nr: 0014909	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision which determined that 
new and material evidence had not been presented sufficient 
to reopen a previously denied claim for service connection 
for prostatitis.  In a November 1997 decision, the Board 
denied the application to reopen the claim.

The veteran then appealed to the United States Court of 
Veterans Appeals (which has since been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In a 
January 1999 memorandum decision, the Court vacated the 
November 1997 Board decision and remanded the case for 
further action.  In August 1999, the Board remanded the case 
to the RO for additional procedural development, and in March 
2000, the RO returned the case to the Board.


FINDINGS OF FACT

1.  In November 1992, the veteran's application to reopen a 
previously denied claim for service connection for 
prostatitis was denied in a final Board decision.

2.  Evidence received since the November 1992 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.






CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for prostatitis; and 
the November 1992 Board decision is final. 38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1954 to October 1956.  The majority of his service medical 
records are not on file, having been destroyed in the 1973 
fire at the National Personnel Records Center.  A morning 
report dated April 13, 1955 indicates that the veteran was 
stationed at Fort Eustis, Virginia, and was hospitalized that 
day for unknown reasons.  An April 13, 1955 admissions list 
from the U.S. Army Hospital in Fort Eustis, Virginia, shows 
that the veteran was hospitalized for unknown reasons.  On 
medical examination performed for separation purposes in 
October 1956, the veteran's genitourinary system was normal.

In January 1975, the veteran filed an application for service 
connection for prostatitis and cystitis.  He related that in 
January and February 1955, he was treated for cystitis at 
Fort Benning, Georgia.  He reported post-service treatment 
for cystitis from 1959 to 1974.  By a letter received in 
January 1975, the veteran related that he had his first bout 
with cystitis at Fort Benning in January 1955; he said he was 
treated and the problem resolved.  He said he had subsequent 
bouts in 1957, 1959, 1963, 1968, and had a chronic problem 
beginning in 1972.  He said his condition was characterized 
as cystitis until 1972, but was now called prostatitis, and 
asserted that the two conditions were interrelated.

By a letter dated in April 1975, the veteran stated that in 
January 1955, while at Fort Benning, he was treated on an 
outpatient basis for fever, low back pain, and urinary 
frequency.  He said that he was then stationed at Fort 
Eustis, Virginia, and in 1955, was hospitalized there for 
several days for "jockey itch."  He submitted lay 
statements by his spouse and siblings to the effect that he 
had complaints of urinary frequency, fevers and pain since 
separation from service.  He submitted medical records which 
indicated complaints of urinary frequency beginning in 1963.  
The earliest medical record indicating a diagnosis of 
prostatitis is a new patient workup from Duke University 
Medical Center dated in February 1973.  By a letter dated in 
February 1975, F. D. Austin, Jr., M.D., referred to the above 
medical record, and indicated that he first treated the 
veteran for complaints of urinary frequency and nocturia in 
November 1972.  By a letter dated in February 1975, the 
veteran's representative said that she spoke with Ms. Carter, 
a nurse in the office of Dr. "Shia," who said she recalled 
that the veteran was treated there in 1957 for fever and 
cystitis.  By a note received in March 1975, Ms. Carter 
related that she recalled that the veteran was treated in her 
office for frequency and cystitis, but no medical records 
were available.  By a note received in January 1976, Dr. Shai 
indicated that he did not treat the veteran prior to October 
1961, and never treated him for cystitis.

In an April 1976 decision, the Board denied service 
connection for chronic prostatitis, posterior urethritis, 
cystitis, and postoperative residuals of a right hydrocele 
and right testicular cyst.

In April 1976, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He was 
afforded personal hearings, including one in November 1977, 
at which time he related that after separation from service, 
he was first treated for pain, fever, and urinary frequency 
by Dr. Brittain in 1957 and 1958.  He also testified that he 
was treated by Dr. "Shy" in 1957 for the same condition.  

The veteran also submitted additional evidence, including 
multiple lay statements, one of which indicated that he 
complained of urinary frequency and fevers in 1957, and 
medical records reflecting current treatment for prostatitis.  
By a letter dated in August 1976, Dr. Austin indicated that 
he treated the veteran for urinary frequency and urgency as 
well as back pain since 1972, and diagnosed chronic 
prostatitis.  He noted that the veteran reported that he was 
first treated for such symptoms in 1955.
By a letter dated in August 1977, L. E. Brittain, M.D., 
stated that he treated the veteran from 1963 to 1968 (but not 
for a urinary tract disorder), and said he did not recall 
treating the veteran in 1957 or 1958 (and he had no records 
of such treatment), although the veteran had copies of checks 
made out to him dated in 1957 and 1958.  By a June 1978 Board 
decision, the Board denied service connection for 
prostatitis.

In January 1979, the veteran and his representative requested 
a reconsideration of the April 1976 Board decision.  Such 
reconsideration was granted.  The veteran was afforded a 
hearing before members of the Board, and submitted additional 
evidence.  In a January 1980 Board decision, the Board found 
no reversible error in the June 1978 decision, and denied 
service connection for prostatitis.

In November 1980, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He was 
afforded personal hearings before the RO and before members 
of the Board, and submitted additional evidence, including 
several lay statements regarding the veteran's urinary 
frequency and an August 1981 report of medical examination 
completed by J. S. Phelps, M.D., which shows that the veteran 
reported an onset in 1955 of symptoms including generalized 
malaise and lower trunk pain which became chronic in 1972.  A 
diagnosis of chronic prostatitis was indicated.  The veteran 
also submitted a July 1982 letter from L. K. Boggs, M.D.  In 
this letter Dr. Boggs stated that he had reviewed the 
veteran's medical records and based on such records in 
conjunction with the veteran's reported medical history, he 
concluded that the veteran's current lower urinary tract 
infection "sometimes referred to as prostatitis" had its 
onset in 1955.  He noted that neither a prostate smear nor 
cystoscopy were performed until 1972, and that therefore any 
earlier medical findings of a normal prostate or a normal 
urinalysis were not definitive.  By a July 1983 Board 
decision, the Board denied service connection for 
prostatitis.

In May 1985, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He submitted 
additional evidence.  By a January 1987 Board decision, the 
Board denied service connection for prostatitis.

In January 1988, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He 
submitted additional evidence, including a December 1987 
report of medical examination in which Dr. Phelps stated that 
he had been treating the veteran since October 1979 for low 
back pain, dysuria, frequency, urgency, fever, and malaise, 
and indicated a diagnosis of prostatitis.  By a letter dated 
in February 1988, the veteran stated that he was hospitalized 
for "urine problems" at Fort Eustis, Virginia.  By a 
memorandum dated in June 1988, the veteran's representative 
indicated that the veteran was hospitalized for prostatitis 
from April 13, 1955 to April 18, 1955.  The veteran's 
representative enclosed an April 1955 report of admissions 
from the Fort Eustis Army Hospital which, as noted above, 
indicated that the veteran was admitted to that hospital for 
unknown reasons.  The veteran was afforded a personal hearing 
at the RO.  

By a December 1989 Board decision, the Board denied service 
connection for prostatitis.  The veteran appealed this 
decision to the Court, and in May 1992, the Court vacated the 
December 1989 Board decision and remanded the case to the 
Board for further development.  

In a November 1992 Board decision, the Board determined that 
new and material evidence had not been presented sufficient 
to reopen the previously denied claim for service connection 
for prostatitis.  Evidence received since this adverse 
decision is summarized below.

The veteran again appealed his case to the Court.  In April 
1993, the VA filed a motion to dismiss the appeal for lack of 
jurisdiction.  The veteran did not oppose the motion, and in 
a May 1993 order, the Court granted the motion and dismissed 
the appeal.

In February 1995, the veteran filed an application to reopen 
his claim for service connection for prostatitis and enclosed 
additional medical evidence in support of his claim.

By a letter dated in May 1992 (and received by the RO in 
February 1995), P. Stewart, M.D. stated that she had treated 
the veteran since November 1991 for chronic prostatitis.  She 
described the veteran's current symptoms of chronic pelvic 
floor pain, scrotal pain with referral to his low back, 
fevers, sweats, chills, myalgias, and malaise.  The doctor 
said the "symptoms apparently began in the spring of 1955 
and initially were present only intermittently."  She stated 
that she reviewed the veteran's file and medical records, and 
concluded, ". . . it is my opinion that his current 
condition began early in the spring of 1955 and has continued 
recurrently from that time until the present."

A February 1995 letter from Dr. Phelps is associated with the 
file.  In such letter, Dr. Phelps indicates that he had 
treated the veteran since 1979 for chronic prostatitis.  He 
stated that based on his review of the veteran's medical 
records, his examination of the veteran, and the veteran's 
reported history of pain, malaise, fevers and frequency of 
urination starting in the spring of 1955 and continuing from 
that date to the present, "It is my medical opinion based 
upon reasonable medical certainty that this infection had 
it"sonset [sic] from the spring of 1955 and that this has 
recurred from that time until the present and is the same 
thing".  He noted that no prostate smear was performed 
during service, and one was not performed until Dr. Austin 
sent the veteran to a urologist, when a diagnosis of 
prostatitis was finally indicated.

By a July 1995 RO decision, the veteran's application to 
reopen a claim for service connection for prostatitis was 
denied.

In his substantive appeal, dated in September 1995, the 
veteran asserted that he had prostatitis which was incurred 
during military service.

In a November 1997 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for prostatitis.  The 
veteran appealed to the Court, and in a January 1999 
memorandum decision, the Court vacated the November 1997 
Board decision and remanded the case for further action. 

In August 1999, the Board remanded the case to the RO for a 
review of the application to reopen the claim for service 
connection for prostatitis, in light of the "new and material 
evidence" definition as set forth in 38 C.F.R. § 3.156.  In 
September 1999, the RO continued to deny to application to 
reopen the claim, and the case was subsequently returned to 
the Board.

By a statement dated in February 2000, the veteran's 
representative asserted that the letters by Drs. Phelps and 
Stewart were new and material evidence.  The representative 
reiterated such assertion by a written presentation dated in 
March 2000, and contended that the doctors' opinions were not 
based solely on the veteran's reported history, but were also 
based on a review of medical evidence.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the present 
case, the veteran's claim for service connection for 
prostatitis, or applications to reopen the claim, were 
previously denied by the Board on numerous occasions, most 
recently in November 1992.  Thus, the November 1992 Board 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence considered at the time of the November 1992 Board 
decision includes, in part, an April 1955 morning report and 
an April 1955 admissions list which collectively indicate 
that the veteran was hospitalized for unknown reasons at the 
U.S. Army Hospital in Fort Eustis, Virginia, and the October 
1956 separation medical examination indicating that the 
veteran's genitourinary system was normal.  The Board 
considered multiple medical records and doctors' letters, 
with the first medical record indicating a diagnosis of 
prostatitis dated in the early 1970s.  The Board considered a 
statement from Dr. Boggs which opined that the current 
prostatitis was linked to service based on the veteran's 
reported medical history, and which noted that neither a 
prostate smear nor cytoscopy was performed until 1972.  The 
Board considered statements from various laymen to the effect 
that the veteran had persistent complaints of urinary 
frequency.

Evidence received since the November 1992 Board decision 
includes a 1992 letter from Dr. Stewart and a 1995 letter 
from Dr. Phelps.  Dr. Stewart first treated the veteran for 
prostatitis in 1991.  Dr. Phelps, who previously submitted 
statements, first treated the veteran in 1979.  In their 
letters, both doctors related that they had reviewed records 
and opined that the veteran's prostatitis had its onset in 
1955 during service.

While Dr. Stewart and Dr. Phelps state they reviewed the 
veteran's medical records, it is clear that their opinions 
are based on the veteran's lay history of prostatitis 
symptoms during and since service, such lay history being 
either recited to these two doctors directly or transcribed 
in other medical records previously considered by the Board.  
To this extent, the statements by these two doctors are 
cumulative of previously considered records, and the 
statements are thus not new evidence.  38 C.F.R. § 3.156; 
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  The file is 
devoid of any competent medical evidence documenting 
prostatitis in service or for many years later, and thus Drs. 
Stewart and Phelps have no basis for a medical opinion 
linking prostatitis to service.  Inasmuch as the recent 
opinions of these doctors are based on an unsubstantiated lay 
history from the veteran and on a factual predicate which was 
previously rejected in the 1992 and earlier Board decisions, 
the opinions have no probative value.  See Moffitt v. Brown, 
10 Vet. App. 214 (1997); LeShore v. Brown, 8 Vet. App. 406 
(1995); Turner v. Brown, 6 Vet. App. 256 (1994); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Under the circumstances, the 
statements by these doctors are not material evidence 
because, by themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Since the 1992 Board decision, the veteran has again asserted 
that his prostatitis began during service.  The Board finds 
that these assertions are not new as they are duplicative of 
the veteran's statements which were of record at the time of 
the prior final denial of service connection for prostatitis.  
38 C.F.R. § 3.156; Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The Board also finds that the veteran's statements are not 
material evidence; as a layman, he has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters do not 
constitute material evidence to reopen his claim of service 
connection.  38 C.F.R. § 3.156; Moray v. Brown, 5 Vet. App. 
211 (1993).

The Board concludes that new and material evidence has not 
been submitted since the November 1992 Board decision which 
denied the veteran's application to reopen a claim for 
service connection for prostatitis.  Thus, the claim has not 
been reopened, and the November 1992 decision remains final.


ORDER

The application to reopen the claim for service connection 
for prostatitis is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

